28 F.3d 105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vern W. ENGLERT, Plaintiff-Appellant,v.SMALL BUSINESS ADMINISTRATION, Defendant-Appellee.
No. 92-16849.
United States Court of Appeals, Ninth Circuit.
Submitted June 15, 1994.*Decided June 20, 1994.

Before:  GOODWIN, PREGERSON, RYMER, Circuit Judges.


1
MEMORANDUM**


2
Vern W. Englert appeals pro se from the dismissal of his handicap discrimination claim against his former employer, the Small Business Administration ("SBA").  He contends that he was fired from his job as a SBA financial loan officer in violation of the Rehabilitation Act of 1973, as amended, 29 U.S.C. Sec. 794.


3
We agree with the district court that Englert abandoned his discrimination claim by not timely filing either a petition with the EEOC or a complaint in the district court within 30 days after the decision of the Merit Systems Protection Board became final.


4
The judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3